DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.

This is the Final Office Action in response to the Amendment filed on October 18, 2022, for Application title: “Method And System For Building An Investment Portfolio”.

Status of the Claims
Claims 12, 14-16, 18, and 24-30 were pending.  By the 10/18/2022 Response, no claim has been amended, added or cancelled.  Claims 1-11, 13, 17, and 19-23 were previously cancelled.  Accordingly, claims 12, 14-16, 18, and 24-30 remain pending and have been examined.


Priority
This Application is a DIV of U.S. Application 12/869,529 filed on 08/26/2010 (Patent No. 8,732,059).  For the purpose of examination, the date of 08/26/2010 is considered to be the effective filing date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12, 14-16, 18, and 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter).
Claims 12, 14-16, 18, and 25-30 recite a method for building a recommended investment portfolio in a diversified set of investment products for an investor based on the desired portfolio objectives of the investor.  Claim 24 recites another similar method with a broader scope.  The claims recite a process which falls within the four statutory categories of invention (Step 1-Yes, the claims are statutory).
Step 2A, Prong 1:
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Claim 12 recites a computerized method comprising:  
creating an association in a database between data representative of a financial instrument product and data representative of at least one portfolio objective, the data representative of a financial instrument product further having an association with data representative of a financial instrument classification;
repeating the creating step for financial instrument products of a plurality of different financial instrument classifications; 
receiving input from a computer that identifies a total investment amount and a portfolio objective for an investor; 
interacting with the database to automatically determine an investment portfolio at an individual financial instrument product level based on the received input and the database associations, wherein the portfolio comprises a plurality of financial instrument products that in the aggregate fall within a plurality of financial instrument classifications and are associated with the portfolio objective corresponding to the received input; 
determining a plurality of rules based on the received portfolio objective input, wherein at least a plurality of the rules define a target investment threshold for each of the plurality of financial instrument classifications; 
determining a recommended investment amount for each financial instrument product in the portfolio based on the determined rules; and 
wherein the method steps are performed by a processor.

The claim recites a method for building an investment portfolio for an investor by receiving the desired portfolio objective input from the investor and interacting with an associated database to determine an investment portfolio at the individual financial instrument product level based on the determined rules over a communication network.  Thus, the claim recites a method that allows investors to input their desired portfolio objectives and interact with an associated database to build an investment portfolio at the individual financial instrument product level over the internet.
The claim steps, such as creating association, repeating creating step, receiving input from an investor (collecting information), interacting with database and determining rules (analyzing and processing it), and determining investment recommendation based on the determined rules (displaying certain results of the collection and analysis), correspond to the concept of processing and organizing of investment information.  This is “a method of organizing human activity” since it relates to a fundamental economic practice (i.e., hedging, insurance, mitigating risk) and commercial or legal interaction (i.e., agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The mere nominal recitation of computer components does not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim is directed to an abstract idea.
Claim 24 recite another method with limitations similar to those discussed in claim 12.  Therefore, this claim also is directed to an abstract idea (Step 2A Prong 1-Yes, the claims recite an abstract idea).
Step 2 A, Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
The claim includes the additional elements, such as “the data representative of a … instrument classification”, “wherein the portfolio … to the received input”, “wherein at least … instrument classifications”, and “wherein the method steps are performed by a processor”, are merely the additional instructions and administration details for the functional steps recited in the claim, see below:
creating an association in a database between data representative of a financial instrument product and data representative of at least one portfolio objective, the data representative of a financial instrument product further having an association with data representative of a financial instrument classification;

repeating the creating step for financial instrument products of a plurality of different financial instrument classifications;

receiving input from a computer that identifies a total investment amount and a portfolio objective for an investor;

interacting with the database to automatically determine an investment portfolio at an individual financial instrument product level based on the received input and the database associations, wherein the portfolio comprises a plurality of financial instrument products that in the aggregate fall within a plurality of financial instrument classifications and are associated with the portfolio objective corresponding to the received input; and wherein the method steps are performed by a processor;

determining a plurality of rules based on the received portfolio objective input, wherein at least a plurality of the rules define a target investment threshold for each of the plurality of financial instrument classifications;

determining a recommended investment amount for each financial instrument product in the portfolio based on the determined rules; and

wherein the method steps are performed by a processor.

Thus, the additional elements when considered individually or as an ordered combination do not make the idea less abstract.  The claim also includes the additional elements, such as a processor 102, a database memory 108, and a network 106, all are recited at a high level of generality and merely invoked as tools to perform the creating, repeating, receiving, interacting, determining, and determining steps (see description in paragraphs 22-25 and Figure 1 of U.S. Publication. No. 2014/0304192-A1,).
The limitations are merely instructions to implement the abstract idea on a processor over a network and require no more than a generic computer to perform the generic computer functions including creating association, repeating creating step, receiving input from an investor (collecting information), interacting with database and determining rules (analyzing and processing it), and determining investment recommendation based on the determined rules (displaying certain results of the collection and analysis).  
The focus of the claim is on collecting information, analyzing and processing it, and displaying certain results of the collection and analysis, which is analogous to the Electric power Group case.  Collecting information, including when limited to particular content (which does not change its character as information), is within the realm of abstract ideas.  Analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, is essentially a mental process within the abstract-idea category.  Merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.  
Each claim limitation of the independent claim 12 has been considered individually and in combination as a whole and concluded that they do not integrate the abstract idea into a practical application.  Accordingly, the claim does not include the additional element(s) that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.
Claim 24 recite the additional elements similar to those discussed with respect to claim 12.  Therefore, claim 24 is also directed to the abstract idea (Step 2A Prong 2-No, the claims are not integrated into a practical application).
Step 2B:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the claims provide an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea).
As noted in above, the claim as a whole merely describe how to generally “apply” the concept of managing investment portfolio based on data input over the internet by collecting information (creating association, repeating creating step, receiving input from an investor), analyzing information (interacting with database, determining rules), and displaying results (determining investment recommendation) for an investor.  This is analogous to the Electric Power Group case.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP § 2106.05(d) II.  
Further, the dependent claims include the additional elements other than the abstract idea per se, such as providing GUIs for interaction (claim 14 – data gathering activities), different financial instruments (claim 15 – additional details), unit investment trusts (claim 16 – additional details), notification if portfolio fall outside of recommended investment amounts (claim 18 – notification rules), storing data (claim 25 – data recognition), populating data (claim 26 – data recognition), identifying financial instrument products (claim 27 – data recognition), culling products (claim 28 – data recognition), portfolio is a recommended portfolio (claim 29 – additional details), risk tolerance and time horizon (claim 30 – data input).  Thus, the dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea.  
Claim 24 does not have a dependent claim and does not add significantly more to the abstract idea.
The focus of the claims is on a method of building an investment portfolio for an investor based on the investor’s desired portfolio objectives.  The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing data that improves the existing technological processes.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims (Step 2B-No, the claims are not significantly more than the judicial exception).  
Furthermore, Applicant’s claimed invention is basically “a business solution” and this is corresponded in Applicant’s Specification, paragraphs 1, 3 and quoted below for clarification (see U.S. Pub. No. 2014/0304192-A1):
[0001]  One of the more time-consuming and challenging tasks for financial advisors is the task of building investment portfolios for their customers such that the portfolio is populated with a diversified set of investment products that align with the investor's goals.
[0003]  Exemplary embodiments of the present invention are directed toward the design of a method and system such that financial advisors are able to efficiently leverage such financial research when building investment portfolios for their customers.  Associations between individual financial instruments and any of a plurality of portfolio objectives can be used by the exemplary systems and methods disclosed herein to automatically populate investment portfolios for investors with particular financial instruments based on a desired portfolio objective for an investor.  Graphical user interfaces (GUIs) that are segmented by different classification groups of financial instruments can then be used to guide a user through the portfolio to ensure that the investor's portfolio meets desired diversification criteria and other goals of the investor.
Therefore, the claims are not patent eligible under the 35 USC § 101.





Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
Per pages 8-9, Applicant argues that: 
“The examiner asserts that “The rules in the present claims are different from the McRO case and do not result in improvement of the process of building an investment portfolio.  There is no analogy between the present claims and McRO. The only similarity between the two is that they all utilize computer technology.”  There is no factual support for the examiner’s statement.  The examiner is not permitted to disregard the legal reasoning in McRO because the rules in McRO are not identical to the rules in the present application.  Both McRO and the current claims are directed to the use of a computer to perform a distinct process to automate a task previously performed by humans.  In the case of McRO, the subjective determination of an animator was replaced by an automated process driven by mathematical rules.  McRO at 837 F.3d 1315.  Here, the subjective determination of a financial advisor is replaced by an automated process driven by mathematical rules.  See paragraphs [0001], [0003] of the current application. Further, McRO was found to be directed to patentable subject matter because it provided a technological improvement over the existing, manual 3 D animation techniques, and thus represented an improved technological result in conventional industry practice. Id.  Likewise, the claims in the present application are directed to patentable subject matter because they provide a technological improvement over the existing time consuming and challenging tasks for financial advisors to manually build investment portfolios, by using mathematical rules to provide an improved technological result in conventional industry practice.  Thus, the McRO case 1s exactly on point and cannot be ignored.”

The Examiner respectfully disagrees.  Applicant’s invention is basically using a computer to automate a time-consuming task for financial advisors in building investment portfolios for their customers and this is corresponded in the Applicant’s Specification, paragraphs 1 and 3.  
Furthermore, Applicant’s Specification does not describe anything about the “mathematical rules” at all.  Applicant’s Specification merely mentions the “business rules” only once in paragraph 151 and nowhere else.  Thus, it appears that the “business rules” is not the focus of the invention.  Also, the limitation of “… a plurality of rules …” recited in claims 12, 17, and 24 appear to be referred to “business rules”, not mathematical rules”.  Applicant’s claimed invention is basically automating a manual process and does not provide an improvement to the functioning of a computer or any other technical field.  Applicant’s arguments are not persuasive.

Per pages 9-10, Applicant argues that: 
“It is also improper for the examiner to reject the claims as directed to a “business solution to a business problem.”  So long as the claims are directed to an improved technological result in conventional industry practice they are directed to patentable subject matter. For example, the McRO Court found that a computer implemented claim can be patentable, even if it provides a business solution to a business problem so longs as it provides a technological improvement in the conventional field of art.  The McRO court expressly identified that one of the goals of the McRO patent was to allow “rapid, creative and expressive animation products to be produced in a very cost effective manner.” 837 F.3d at 1306-07.  Here, there is no factual basis for the examiner asserting that an improvement to the automated generation of an investment portfolio is any less of a technological improvement as the automatic generation of animated product.  Thus, the examiners reasoning that the present claims are directed to a business solution to a business problem is not proper under McRO, and the applicant requests that the examiner withdraw this rejection.”

The Examiner respectfully disagrees.  Applicant’s invention is basically using a computer to automate a time-consuming task for financial advisors in building investment portfolios for their customers.  Applicant’s claimed invention is a “business solution” to a “business problem” and this is substantiated by the Applicant’s Specification.  Applicant’s alleged improvement is not to the technology of investment but to the abstract idea itself.  Applicant’s arguments are not persuasive.

Per pages 10-11, Applicant argues that because the recited steps in the present have not been previously practiced, either manually or automatically, that is indicative of an inventive concept and significantly more than the abstract idea.
The Examiner respectfully disagrees.  As explained in the rejection above, Applicant’s claim limitations are well-understood, routine, conventional activities, and no inventive concept is found in the claims (see the rejection above). 

Per pages 11-12, Applicant argues that the Examiner did not consider the McRO case as applicable, the Examiner did not fully address the Applicant’s arguments on this point.  Applicant argues that McRO automated its process using the “mathematical rules”, and this is the same for the present claims which also uses the “mathematical rules” to automate its process.  Thus, the present claims are patent-eligible.
The Examiner respectfully disagrees.  The present claims do not use “mathematical rules” to automate its process as argued by the Applicant.  The limitation of “… a plurality of rules …” recited in claims 12, 17, and 24 are referred to “business rules”, not “mathematical rules”.  
Furthermore, the Examiner does not find the limitation “mathematical rules” is described anywhere in the Specification.  Also, Applicant’s Specification merely mentions the “business rules” only once in paragraph 151 and nowhere else.  Thus, it appears that the “business rules” is not even the focus of the invention (not to mention “mathematical rules”).  Applicant’s claimed invention is basically automating a manual process and does not provide an improvement to the functioning of a computer or any other technical field.  This is a “business solution” to a “business problem” and is corresponded by the Applicant’s Specification.  
With respect to the arguments that the present claims are analogous to the McRO case, the Examiner respectfully disagrees.  McRO’s claims contain specific limitations regarding a set of rules that “define a morph weight set stream as a function of phoneme sequence and times associated with said phoneme sequence” to enable computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” and, when viewed as a whole, are directed to a “technological improvement over the existing, manual 3-D animation techniques” that uses “limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice.”  McRO, 837 F.3d at 1313, 1316.
In contrast to McRO, the present claims recite a method that allows investors to input their desired portfolio objectives and interact with an associated database to build an investment portfolio at the individual financial instrument product level based on the determined rules over a communication network.  Here, the “determined rules” refer to “business rules”, not any specific “mathematical rules”.  Also, Applicant’s Specification merely mentioned the “business rules” in paragraph 151 only once and then nowhere else.  Thus, it appears that the “business rules” is not the focus of the invention.  Applicant’s claimed invention is basically automating a manual process and does not provide an improvement to the functioning of a computer or any other technical field.  This is a “business solution” to a “business problem” and is corresponded by the Applicant’s Specification.  There is no analogy between the present claims and the McRO case.  The only similarity between the present claims and the McRO case is that they all utilize computer technology.  Hence, Applicant’s arguments are not persuasive.
In conclusion, Applicant’s arguments are not persuasive, Claims 12, 14-16, 18, and 24-30 are not patent eligible under 35 U.S.C. 101, and the rejection of the claims is MAINTAINED.

Conclusion
Claims 12, 14-16, 18, and 24-30 are rejected.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697